Title: From John Adams to Elbridge Gerry, 11 February 1813
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Quincy Feb. 11. 1813

I am much obliged by your favour of the 9th. just received. Though I called the Subject of my former letter, a Bagatelle, it is perhaps of Some Importance; for as a Navy is now an Object, I think a circumstantial History of Naval Operations in this Country ought to be written, even as far back as the Province Ship under Capt. Hollowell &c and perhaps earlier Still.
Looking into the Journal of Congress for 1775, I find on Fryday September 22 1775, Congress Resolved, That a Committee be appointed to take into Consideration the State of the Trade of America.
Monday Septr. 25. 1775 Congress took into consideration, the Letters from General Washington. No. 5. and 6. and two others not numbered. Resolved that a Committee of three be appointed to prepare an answer. Mr Lynch, Mr Lee and Mr Adams were chosen. But our accurate Secretary has not Stated whether it was Samuel or John Adams.
Thursday Octr. 5 1775. Resolved that a Committee of Three be appointed to prepare a Plan, for intercepting two Vessells, which are on their way to Canada, laden with Arms and Powder. And that the Committee proceed on this business immediately
Our correct Secretary has omitted the Names of this Committee, but if my Memory has not created Something out of nothing this Committee were Silas Deane, John Langdon and John Adams. On the Same day, The Committee appointed to prepare a Plan for intercepting the two Vessells bound to Canada, brought in a Report, which was taken into consideration; whereupon
Resolved, that a Letter be Sent to General Washington, to inform him, that Congress, having received certain Intelligence, of the Sailing of two North Country built Briggs, of no force, from England, on the 11th. of August last, loaded with Arms, powder, and other Stores for Quebec, without convoy, which it being of importance to intercept, desire, that he apply to The Council of Massachusetts Bay, for the two armed Vessells, in their Service, and dispatch the Same, with a Sufficient Number of People, Stores & particularly a number of oars, in order, if possible, to intercept the Said two Briggs and their Cargoes, and Secure the Same for the Use of The Continent; also any other transports laded with Ammunition Cloathing, or other Stores, for the Use of the Miniserial Army or Navy in America, and Secure them in the most convenient places for the purpose abovementioned; that he give the Commander, or Commanders Such Instructions as are necessary, as also proper Encouragement to the Marines and Seamen, that Shall be sent upon this Enterprise, which Instructions are to be delivered to the Commander or Commanders Seated up, with orders not to open the Same, untill out of Sight of land, on Account Secrecy.
That a Letter be written to the said Honourable Council to put the Said Vessells under The Generals Command and direction, and to furnish him instantly with every necessary in their Power, at the Expence of The Continent.
That the general be directed to employ the Said Vessells, and others if he judge necessary to effect the purposes aforesaid; and that he be informed that the Rhode Island and Connecticut Vessells of Force will be Sent directly to their assistance.
That a letter be written to Governor Cooke, informing him of the above, desiring him to dispatch one or both the armed Vessells of The Colony of Rhode Island on the same Service, and that he use the Precautions above mentioned.
That a Letter be written to Governor Trumbull, requesting of him the largest Vessell in the Service of The Colony of Connecticutt, to be Sent on the Entreprize aforesaid, acquainting him with the above particulars and recommending the Same Precautions.
That the said Ships and Vessells of War, be on the continental risque and Pay, during their being So employed.” The following text appears along the side of the page: What might not Mass. Con. and R Island not do, at this day had they the Patriotism of 1775?
Fryday October 6. 1775. The Committee appointed to  Plan &c (i.e a Plan for intercepting Vessells &c) brought in a farther report, which was read. Ordered to lie on the Table, for the perusal of the Members. Fryday October 13. 1775. A Letter from General Washington, dated 8 October, with Several Sundry Papers enclosed was read.
The Congress, taking into Consideration the report of the Committee appointed to prepare a Plan &c after Some debate, Resolved, that a Swift Sailing vessel, to carry ten Carriage Guns, and a proportionable number of Swivels, with Eighty Men, befitted with all possible dispatch, for a cruise of three months, and that the commander be instructed to cruize Eastward, for intercepting Such Transports as may be laden with warlike Stores and other Supplies for our Enemies, and for such other Purposes as The Congress shall direct.
That a Committee of three be appointed to prepare an Estimate of the expense, and to lay the same before the Congress, and to contract with proper Persons to fit out the Vessell.
Resolved that another vessell be fitted out for the same Purposes, and that the said Committee report their Opinion of a proper Vessell, and also an Estimate of the expence. The following Members were chosen to compose the Committee: Mr Deane, Mr Langdon and Mr Gadsen. Resolved that the farther Consideration of the Report be referred to Monday next. (i.e the report of the Committee to prepare a Plan &c.)
Tuesday Oct. 17. 1775. The Committee appointed to prepare an Estimate &c brought in their report, which after debate was recommitted.
Monday Octr. 30. The Committee appointed to prepare an Estimate and to fit out the Vessells, brought in their Report, which being taken into Consideration: Resolved that the Second Vessell ordered to be fitted out on the 13th instant, be of such a Size as to carry fourteen Guns, and a proportionate Number of swivels and Men
Resolved that two more Vessells be fitted out with all Expedition; the one to carry not exceeding twenty Guns, and the other not exceeding thirty Six guns, with a proportionable number of Swivels and Men, to be employed, in such manner, for the Protection and defence of the United Colonies, as the Congress Shall direct. Resolved that four Members be  and added to the former committee of Three: and that these Seven up to Committee to carry into Execution, with all possible expedition, as well as the Resolutions of Congress passed the 13th instant, as those passed this day, for fitting out armed Vessells. The Members chosen, Mr Hopkins, Mr Hewes, Mr R H Lee and Mr John Adams.
November 2 1775 Resolved that the above Committee be authorised to draw on the Treasury for Money, to agree with Officers and Seamen &c See the Resolution at large. p. 213.
Nov. 23 The Committee reported Rules for the Government of the Navy &c
Nov. 25 Congress Authorised Privateering &c See the Solemn Act at large.Nov. 28 Congress adopted the Rules for the Navy, See them in the Jounal.
December 9 Congress established the Pay of the Navy
Dec. 13 Congress resolved, on the Report of the Committee, to build Thirteen Ships, 5 of 32 Guns, 5 of 28, and 3 of 24. And December 12 appointed a Committee of 13, one from each State to do the Business. I was gone home, by leave of Congress: but I presume Barry and Jones were appointed by this Committee.
General Heath in his Memoirs. page 30 Says, November 4. (1778) The Privateers fitted out by the Americans about this time, began to Send in a few Prises. Page 31. November 30th. he Says Intelligence was received from Cape Ann that a Vessell from England, laden with Warlike stores had been taken and brought into that place. There was on board, one 13 Inch brass Mortar, 2,000 Stand of Arms, 100,000 Flints, 32 Tons of Leaden Ball &c. &c. A fortunate Capture for the Americans! December 2d. The brass 13 Inch Mortar, and Sundry military Stores, taken in the Ordnance Prize, were brought to Camp.” Pray write to Captain John Selman of Marblehead and pray him to commit his Recollections to Writing. Broughton and Selman are important Characters and their Ten Prizes important Events; as well as Governor Wright. Pray let me have the Act and the Preamble! Curiosities they are! Who was Captain Burke and the others? Campbell & military Stores &c These facts ought all to be ascertained. Heath was mistaken, Privateering was not yet Authorized by Congress or the State.
Ever yours
John Adams